                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Dana D. Jackson,                                        Civil No. 19-2662 (DWF/DTS)

                     Plaintiff,
                                                                                ORDER
 v.

 Salvation Army,

                     Defendant.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated February 12, 2020 (Doc.

No. 11). No objections have been filed to that Report and Recommendation in the time

period permitted. The factual background is clearly and precisely set forth in the Report

and Recommendation and is incorporated by reference. Based on the Report and

Recommendation of the Magistrate Judge and upon all the files, records, and proceedings

herein, the Court now makes and enters the following:

                                        ORDER

      1.     Magistrate Judge Schultz’s February 12, 2020 Report and Recommendation

(Doc. No. [11]) is ADOPTED.

      2.     Plaintiff Dana D. Jackson’s Complaint (Doc. No. [1]) is DISMISSED

WITHOUT PREJUDICE.

      3.     Jackson’s Application to Proceed in District Court Without Prepaying Fees

or Costs (Doc. No. [2]) is DENIED.
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: March 30, 2020     s/Donovan W. Frank
                          DONOVAN W. FRANK
                          United States District Judge




                            2
